ICJ_094_LandMaritimeBoundary_CMR_NGA_1996-03-15_ORD_01_NA_05_EN.txt. 31

JOINT DECLARATION OF JUDGES WEERAMANTRY, SHI
AND VERESHCHETIN

We have voted with the majority of the Court in regard to items 1, 2, 4,
and 5 of the dispositif, but have been unable to support the majority in
relation to item 3. The reasons for our unease with this clause are as fol-
lows.

The two Parties have given the Court two entirely different versions in
regard to the incidents of 3 February 1996. These different versions
involve entirely different positions in regard to the location of their
respective armed forces on that date.

The Court has refrained from reaching any conclusion at this stage as
between the contradictory versions presented by the two Parties, and
advisedly so, for a decision on a matter of this nature would have
required more detailed and specific evidence than was placed before the
Court.

The Court’s Order, requiring the Parties to ensure that the presence of
any armed forces in the Bakassi Peninsula should not extend beyond the
positions in which they were situated prior to 3 February 1996, in effect
leaves it to each Party to determine what that position was and to act
upon that determination. These positions may well be contradictory, thus
leaving open the possibility of confusion upon the ground. The Order
may thus be interpreted as containing an internal contradiction.

Indeed, the Court itself would be unable to state what those respective
positions are, if an enquiry were addressed to it.

Our view is that item 3 should not, for these reasons, have been
included in the Order and we have therefore been unable to support that
portion of the Order.

(Signed) Christopher Gregory WEERAMANTRY.
(Signed) Sui Jiuyong.
(Signed) Viadlen S. VERESHCHETIN.

22
